UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6462


ARNOLD DE ARMOND,

                Plaintiff - Appellant,

          v.

PATRICK J. GURNEY, Asst. Warden; ANTON W. DANIEL, housing unit
manager and Institutional Classification Authority (ICA)
hearing officer; T. S. BYRD, unit manager buildings three and
four and also editor of a prison newsletter; LT. A. L. WHITE,
supervisor of building six; SGT. K. W. FORREST, institutional
investigator; SGT. W. LUCAS, attached to building three under
unit manager byrd; SGT. W. L. LEWIS, assistant hearings
officer; S. W. ALLEN, institutional hearings office,

                Defendants – Appellees,

          and

S. DARBY, unit manager for buildings one and two; LT. H.
MANNING, supervisor, personal property department; L. BAKER,
corporal corrections officer working personal property,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:15-cv-00203-RBS-LRL)


Submitted:   November 17, 2016              Decided:   November 21, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Arnold Lynn De Armond, Appellant Pro Se.     Jessica Leigh
Berdichevsky, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Arnold De Armond appeals the district court’s orders denying

relief on his 42 U.S.C. § 1983 (2012) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   De Armond v. Gurney,

No. 2:15-cv-00203-RBS-LRL (E.D. Va. Sept. 21, 2015 & Feb. 24,

2016).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                 3